Citation Nr: 0012346	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

What evaluation is warranted for chronic fatigue syndrome 
(CFS) since November 2, 1994.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from July 1989 to July 1993, 
including service in the Persian Gulf War.  

By rating action in July 1995, the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in St. 
Paul, Minnesota (RO) granted service connection for joint 
pain as due to an undiagnosed illness, assigning a 10 percent 
disability evaluation, effective November 2, 1994.  The 
veteran filed a notice of disagreement with the decision in 
October 1995.  The RO issued a Statement of the Case in April 
1996.  The veteran's substantive appeal, VA Form 9, was 
received by the RO in July 1996.  

In April 1998, the RO reviewed the veteran's claims history 
as part of a departmental review of all claims by veterans of 
the Gulf War.  The RO denied service connection for CFS, 
including as an undiagnosed illness, noting in part that the 
veteran's symptom of fatigue was related to his service-
connected post-traumatic stress disorder (PTSD).  The 
veteran's representative protested this decision in an April 
1998 letter to the RO.   In a rating decision later that 
month, the RO conceded that fatigue as symptomatic of an 
undiagnosed illness could not be ruled out.  Therefore, the 
fatigue experienced by the veteran in relationship to his 
painful joints was deemed not part of his PTSD, but rather 
was evaluated with the previously service-connected joint 
pain as due to an undiagnosed illness.  The RO assigned a 10 
percent rating based on functional limitation due to 
subjective pain and fatigue without objective evidence of 
limitation of motion.  The rating action in late April 1998 
assigned a 10 percent disability evaluation for fatigue and 
joint pain as due to an undiagnosed illness, effective 
November 2, 1994, under Diagnostic Code 8850-5003 of 38 
 C.F.R. Part 4 (1999).  

After the veteran was examined by VA in February 1999, the 
RO, by rating decision that month, determined that the total 
aspect of the service-connected condition involved both 
multiple joint pain and pervasive fatigue, and that the level 
of symptoms was such that it was more properly evaluated 
under the rating schedule for CFS.  The RO further found that 
the matter of assigning an appropriate disability rating had 
been under appeal since the initial grant of service 
connection, and that the claim remained open from that time.  
The RO assumed that the then current level of disability had 
been present from the beginning of the claim.  Accordingly, 
the increased disability rating of 60 percent under 
Diagnostic Code 6354, 38 C.F.R. § 4.88b (1999), was assigned 
from the date of the initial grant of service connection, 
November 2, 1994.  


FINDINGS OF FACT

1. All the evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by VA.  

2.  Since November 2, 1994, the veteran has consistently 
experienced no more than disability manifested by 
debilitating fatigue, cognitive impairments, or a combination 
of other signs and symptoms which are nearly constant and 
restrict routine daily activities to less than 50 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least six weeks total 
duration per year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent since 
November 2, 1994, for CFS have not been demonstrated. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.88b, 
Code 6354 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in October 1994, the veteran's primary 
complaint regarding his skeletal system was shooting pain 
particularly bad in the mornings, and especially involving 
the fingers, wrists, elbows, shoulders, knees, ankles, and 
hips, with the hips being the worst.  He had the problems all 
day, but they were more tolerable when he was up and 
occupied.  The veteran had no history of specific injury to 
any of his joints.  At the time of the examination, he was a 
student.  He had had employment since service in the fast 
food industry and with an electrical company, but he quit 
because of discomfort and aching and shooting pain in his 
hands.  At no time had he ever noticed any obvious effusion, 
discoloration, or swelling.  He had occasional cramps, but 
otherwise there had been no muscle weakness and no functional 
impairment was shown on examination.  Specifically, there was 
no limited motion, tenderness, or bony abnormality 
demonstrated.  The pertinent diagnosis was subjective 
shooting pain, aching and discomfort in virtually all joints, 
specifically the hips and hands, with no objective findings 
of abnormality.  

On examination by VA in February 1995, the veteran was then a 
student and had not lost any time due to illness.  Regarding 
the medical history, there were no new additions, just 
progression of prior problems since the last examination by 
VA.  The veteran complained of pain in every joint in his 
body.  There was no decrease in pain with activity after 
arising, and basically he tried to ignore it to get through 
the day.  Aspirin was taken on a daily basis with variable 
effect.  Sometimes he obtained full relief.  Other times 
there was no more than partial relief.  Approximately once a 
month, he had no symptoms.  The examiner noted that all 
clinical studies were normal.  The diagnosis was post-
traumatic arthritis.  

On PTSD examination by VA in March 1996, the examiner noted 
no indication of depression, although another examiner had 
opined that the veteran was considerably depressed.  The 
diagnosis was PTSD.  The examiner indicated that there was no 
account for the veteran's multiple complaints of joint pain 
in terms of somatization disorder.  

On VA examination of muscles in March 1996, the veteran's 
main concern was joint pain which continuously worsened.  
Based on the examination, the examiner commented that the 
cause of the veteran's joint pain was not determined at 
present.  

When the veteran was examined by VA in September 1997, he was 
self-employed as a residential contractor.  He stated that 
his primary problem was joint pain, and that this had been 
persistent and progressive since his Gulf War experience.  
The diagnosis was chronic arthralgias and chronic headache 
which cannot be objectively related to a specific etiology 
without objective signs for inflammation and which cannot be 
related to an inflammatory or infectious etiology at this 
time.  

The report of VA examination in September 1998 reflects that 
the veteran complained of joint pain and chronic fatigue.  He 
was no longer working as a contractor.  The tentative 
diagnosis was chronic fatigue syndrome.  

The veteran was scheduled for examination by VA in October 
1999 for chronic fatigue syndrome, but he did not report for 
the examination.  

Family members have forwarded statements reflecting their 
view of the drastic physical and emotional changes in the 
veteran since his return from the Persian Gulf War.  
Basically, they assert that no one without personal contact 
with an individual with CFS can possibly understand the 
devastation it causes both in terms of physical ability and 
emotional capacity for daily living.  For example, the 
veteran's father reported in January 1996 that the veteran 
formerly was capable of carrying packs of roofing shingles up 
a ladder with no difficulty, but now drops the package and 
falls off the ladder when attempting to do so.  In several 
letters received since 1994, the veteran's former spouse 
speaks in desperation of the family turmoil the veteran's CFS 
caused her and her daughter.  



Analysis

The veteran contends that his service connected CFS is more 
severely disabling than it has been rated.  

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well- grounded claim seeking an increased rating. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court), held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. Fenderson v. West, at 126.  The Board is 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist. White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

On November 2, 1994, the President signed the Veterans' 
Benefits Improvements Act of 1994, Public Law 103-446, 
authorizing the payment of service-connected compensation for 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than two years after 
the date on which the veteran last performed service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The RO has assigned a 60 percent disability rating for 
CFS from November 2, 1994, the effective date of the bill 
authorizing compensation.  

The appellant is rated under Diagnostic Code 6354 for chronic 
fatigue syndrome. This code provides that a 60 percent rating 
is warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion), or a combination of other signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or which wax and wane, resulting in periods of incapacitation 
of at least six weeks total duration per year.  A 100 percent 
rating is warranted for debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim 
for an increased rating or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

After examining the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for CFS.  The veteran has attended school and 
worked periodically during the period under consideration.  
Competent medical evidence that the combination of his 
symptoms restricts his routine daily activities to more than 
50 percent of his pre-illness level is not of record.  
Physical examination by VA reveals little to no evidence that 
the musculoskeletal complaints result in any physical 
restrictions or functional impairment.  No muscle weakness, 
swelling, effusion, atrophy, limited motion, tenderness, or 
bony abnormality have been shown present on objective 
examination.  In this regard, although the diagnostic code 
specifically provided for rating CFS appears to be the best 
for rating the disorder, the Board has considered whether any 
other diagnostic code might warrant a higher rating.  The 
Board has considered the import of DeLuca v. Brown, 8 
Vet.App. 202 (1995), and whether other schedular rating 
provisions might impact on this case, but the absence of any 
weakened movement, excess fatigability, or incoordination or 
instability of any joint is against such application.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating, and that the current 60 
percent rating contemplates all subjective symptoms expressed 
by the veteran, especially pain and fatigue.  

In addition the objective evidence does not reflect that the 
veteran has experienced gross impairment in memory or other 
gross cognitive impairment based on the numerous examinations 
by VA.  Importantly, there is no competent evidence that the 
appellant's symptoms have required any periods of bed rest, 
and none of the medical records reflect that such a regime 
has been prescribed.  

Further, although the appellant is competent to state that 
his condition is worse, his medical history reflects that his 
fatigue and musculoskeletal symptoms have been constant.  He 
has not reported any periods of incapacitation that required 
bed rest.  Other than depression, his cognitive abilities are 
not significantly reduced due solely to CFS.  His father and 
former spouse have reported how severely disabled he is from 
CFS, but the 60 percent rating assigned by the RO 
contemplates debilitating fatigue, cognitive impairments, or 
a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  The current rating assigned 
reflects a severely disabling condition.  As noted above, CFS 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  In this context, there is 
no evidence of record that the veteran has been incapacitated 
by fatigue, or that a physician has ordered bed rest because 
of fatigue.  The assignment of the 60 percent disability 
evaluation presupposes that the veteran is incapacitated for 
periods of at least six weeks total duration per year.  In 
the absence of any objective evidence of such incapacitation, 
it is the judgment of the Board that the preponderance of the 
evidence, both medical and testimonial, is clearly against 
the assignment of a rating in excess of 60 percent for CFS.  
This is the case especially because the next higher schedular 
rating requires such incapacitation that even self-care is 
occasionally precluded. 38 C.F.R. § 4.88b, Diagnostic Code 
6354.  

The Board commends the RO for its thoughtful consideration of 
the evidence in its totality in assigning the 60 percent 
rating back to November 2, 1994.  The Board does not view any 
evidentiary basis for assigning a rating in excess of that 
for any time period from then to the present, however.  Also, 
should the veteran choose to participate by reporting for 
examination of his service-connected CFS in the future, the 
facts might warrant a different conclusion.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107.



ORDER

No more than a 60 percent disability rating is warranted for 
CFS since
 November 2, 1994.  




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

